  4:19-cr-03127-JMG-CRZ Doc # 33 Filed: 06/04/20 Page 1 of 1 - Page ID # 38



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiff,                            4:19CR3127
    vs.
                                                         ORDER
RICHARD L. MOORE,

                 Defendant.


     After conferring with counsel and with the defendant,

     IT IS ORDERED:

     1)    A trial date will not be set at this time. Instead, another status
           conference will be held before the undersigned magistrate judge at
           10:00 a.m. on September 8, 2020 by telephone. All participants
           shall use the conferencing information provided by the court, (see
           Filing No. 21), to participate in the call to discuss case progression
           and a potential trial setting. Defendant, defense counsel, and
           counsel for the government shall be present at the conference.

     2)    Pretrial motions shall be filed on or before September 4, 2020.

     3)    The Court further finds that the time between today’s date and
           September 8, 2020 shall be deemed excludable time in any
           computation of time under the requirements of the Speedy Trial Act,
           because this case is “unusual and complex,” and is exempted from
           the time restrictions of the Speedy Trial Act, 18 U.S.C.
           3161(h)(7)(B)(ii).

     June 4, 2020.

                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
